Felton, J.
This was an action on open account instituted by Rich’s Inc. against L. B. Butler and Hazel Butler. The demurrers to the answer of Hazel Butler were sustained and the answer dismissed on June 21, 1949. Hazel Butler had her direct bill of exceptions certified to this court on July 5, 1949, excepting to the dismissal of her answer. This court in Butler v. Rich’s Inc., 81 Ga. App. 20 (57 S. E. 2d, 710) dismissed the writ of error and refused to allow the direct exceptions to be treated as exceptions pendente lite. Final judgment was rendered in favor of Rich’s Inc. against L. B. and Hazel Butler on July 8, 1949. The bill of exceptions in this case assigns error on the final judgment and the judgment of June 21, 1949, dismissing the answer of Hazel Butler. The final judgment is excepted to solely on the ground that the judgment of June 21,1949 was erroneous. The bill of exceptions in this appeal was *110presented on July 22, 1949. There being no exceptions pendente lite, assigning the June 21, 1949 judgment as error, and the bill of exceptions in this case not having been tendered within 15 days from June 21, 1949, the final judgment is affirmed.
Decided March 3, 1950.
Marvin G. Bussell, for plaintiff in error.
Parker & Parker, contra.

Judgment affirmed.

■ Sutton, C. J., and Worrül, J., concur.